DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 13, the cancellation of claim 2 and the addition of claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the manner in which any reference was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the current amendments differentiate from the previous 102 rejection in view of Raring.
It is agreed that Raring does not directly disclose the newly amended claim language, however, as outlined below, Raring is found to make obvious the newly claimed subject matter.

Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom; 3-15) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vertical” in claim 1 is used by the claim to mean “perpendicular to a primary axis,” while the accepted meaning is “perpendicular to a plane of a supporting surface.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 has been amended to define the cavity sections to extend in a perpendicular direction that is “vertical to the predetermined direction” and that at least parts of the at least two cavity sections overlap…across the entirety of the semiconductor laser element in the perpendicular direction. Figure 1 and figure 4 describe the predetermined direction to be along the Y-axis as it is aligned with the waveguide, while figure 4 and figure 5 describe the “overlap…across the entirety” occurs along the X-axis. Figure 5 also describes that it is not clear that the “overlap….across the entirety” occurs along the Z-axis. Therefore, the predetermined direction is understood to be corresponding to the Y-axis and the perpendicular direction is understood to be the X-axis.
As can be seen in figure 1 and figure 5, the X axis is perpendicular to the Y-axis which fits a definition for the word “vertical”: “perpendicular to a primary axis”. Most artisans in the laser arts would however view the Z axis in figure 1 and figure 5 as the “vertical axis” based on the bottom or top planes of the device. 
Although the Applicant’s use of “vertical” to describe the X-axis does not appear technically incorrect based on a dictionary definition of the word vertical, the use of the term in the claim in the outlined manner appears contrary to its plain (ordinary and customary) meaning (see MPEP 2111.01 III). Further, as the term “vertical” is not used in the original specification it is confusing to use the term in an unusual manner in the claims. The use of the term “vertical” in the outlined manner in the claims therefore makes the meets and bounds unclear.
For purposes of examination, “vertical” will be understood to along the X-axis direction in the Applicant’s figures (perpendicular to a plane forming a side face of the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-9, 11-13 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2014/0315340).
	With respect to claim 1, Raring teaches a semiconductor laser element configured to emit laser light (fig.1 [0013]), the semiconductor laser element comprising: a substrate (fig.2 #203, [0026]); and a semiconductor layer provided on the substrate (fig.2 #205-#211), wherein the semiconductor layer includes a waveguide extending in a predetermined direction (fig.1 left/right) and configured to emit the laser light from one end face of the waveguide (fig.1 at end face of the laser, [0051]), the substrate includes a plurality of cavity sections each extending in a perpendicular direction that is vertical to the predetermined direction (fig.4b #320/321s extend up/down in a perpendicular direction; see also fig.5b), the plurality of cavity sections are provided in the substrate ([0052]) such that at least parts of at least two cavity sections of the plurality of cavity sections overlap with each other along the predetermined direction (fig.4b each section at least partially overlaps; see also fig.5b), a length of each of the plurality of cavity sections in the perpendicular direction is shorter than a length of the semiconductor laser element in the perpendicular direction (fig.4b the sections are of a width less than the laser width; see also fig.5b), and at least parts of the at least two cavity sections overlap with each other such that the plurality of cavity sections exists across a portion of the semiconductor laser element in the perpendicular direction, when viewed along the perpendicular direction (fig.4b the sections overlap along the perpendicular directions; see also fig.5n).  Raring further teaches individual sections to extend across the entirety of the semiconductor laser element in the perpendicular direction (fig.4a), the use of multiple variations for the cavity extensions and locations ([0059-60], fig.5a/b) and the teaching that the cavity sections are to remove stray light from the substrate “all together” ([0052]). Raring does not specify parts of the at least two cavity sections overlap with each other such that the plurality of cavity sections exists across an entirety of the semiconductor laser element in the perpendicular direction. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the cavities of Raring such that at least two cavity sections overlap with each other such that the plurality of cavity sections exists across an entirety of the semiconductor laser element in the perpendicular direction as Raring has taught the positioning of the cavities to be adjustable ([0059, 60]), the goal of the cavities to be to remove stray light from the substrate as a combined unit (“all together”, [0052]) and therefore that the positioning of the cavities is a result effective variable which enables removal of unwanted light from the substrate and would be obvious to overlap the shorter cavities of fig.4b such that they extend across the entirety of the laser in the perpendicular direction to ensure the removal of a maximum amount of stray light from the substrate (see also MPEP 2144.05 II A/B). 
With respect to claim 3, Raring teaches at least one cavity section of the plurality of cavity sections is a groove including an opening on a lower surface of the substrate (fig.4b bottom view, [0052]).  
With respect to claim 4, Raring teaches a depth of the groove is one third or greater of a thickness of the substrate ([0058]).  
With respect to claim 5, Raring teaches a metal film is disposed on an inner wall of the groove ([0093-94] metal contact applied over backside).  
With respect to claim 6, Raring teaches a coating film containing at least one of a metal or a metal oxide is provided between the inner wall of the groove and the metal film ([094, 109], laser ablation process creates “slag” which is from laser ablating GaN substrate which creates GaOx and which purposefully remains; see Applicant spec [0054]).  
With respect to claim 8, Raring teaches at least one cavity section of the plurality of cavity sections is separated from at least a lower surface of the substrate (fig.4b each section is at least partially separated from the lower substrate surface due to the depth, [0058]).  
With respect to claim 9, Raring teaches a length of each of the plurality of cavity sections in a thickness direction of the substrate is one third or greater of a thickness of the substrate ([0058]).  
With respect to claim 11, Raring teaches at least a part of at least one cavity section of the plurality of cavity sections is inclined with respect to the perpendicular direction in a case where the semiconductor laser element is viewed from an upper surface side (fig.5b).  
With respect to claim 12, Raring teaches each of the plurality of cavity sections is provided inside the substrate in a case where the semiconductor laser element is viewed from an upper surface side (fig.4b each section is at least partially within the substrate due to the depth, [0058]).  
With respect to claim 13, Raring teaches a length of each of the plurality of cavity sections in the perpendicular direction is 80% or less of a length of the semiconductor laser element in the perpendicular direction ([0059]).  
With respect to claim 15, Raring teaches the device outlined above, but does not teach wherein only parts of each of the plurality of cavity sections overlap with each other. Raring further the use of multiple variations for the cavity extensions and locations ([0059-60], fig.5a/b) and the teaching that the cavity sections are to remove stray light from the substrate “all together” ([0052]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the cavities of Raring such that only parts of each of the plurality of cavity sections overlap with each other as Raring has taught the positioning of the cavities to be adjustable ([0059, 60]), the goal of the cavities to be to remove stray light from the substrate as a combined unit (“all together”, [0052]) and therefore that the positioning of the cavities is a result effective variable which enables removal of unwanted light from the substrate and would be obvious to have only parts of each of the plurality of cavity sections overlapping with each other to ensure the removal of a maximum amount of stray light from the substrate without creating more and/or larger cavities than is necessary (see also MPEP 2144.05 II A/B). 


Claim(s) 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Kodama et al. (JP 2018-195749; Applicant submitted prior art).
With respect to claims 7 and 10, Raring teaches the device outlined above, but does not teach at least a recessed portion or a protruding portion is provided on a side wall of the groove.  Kodama teaches a similar laser device using substrate grooves (fig.1, 2, 4) and further teaches at least a recessed portion or a protruding portion is provided on a side wall of the groove (“description of embodiments”; Furthermore, the width of the light shielding groove 43 can be periodically varied by changing the sweep speed of the laser pulse having a pulse width of nanosecond order at a repetition frequency of several tens of kHz. As a result, irregularities (not shown) such as periodic wavy shapes can be formed on the side walls of the light shielding grooves 43 in the longitudinal direction. By providing the concavo-convex portion, stray light that has entered the substrate 2 can be diffusely reflected, and light leaking from the substrate 2 can be further reduced.). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the recessed/protruding sidewall portions of Kodama in the device of Raring in order to diffusely reflect the leaking light and further reduce the leaking of the light.
With respect to claim 14, Raring teaches the device outlined above, but does not teach the plurality of cavity sections are provided at a distance of 10 um or greater from the one end face along the predetermined direction. Kodama further teaches the plurality of cavity sections are provided at a distance of 10 um or greater from the one end face along the predetermined direction (“description of embodiments”; At this time, if cleavage occurs from the bar dividing groove 41 on the upper surface of the wafer 50 toward the light shielding groove 43 on the lower surface, the end face of the resonator is not formed flat. For this reason, the light shielding groove 43 is formed at a position that does not overlap the bar dividing groove 41. When the light shielding groove 43 is separated from the bar dividing groove 41 by 10 μm or more in the longitudinal direction of the ridge stripe 30, the bar dividing groove 41 can be reliably cleaved perpendicular to the (0001) plane. Thereby, when the semiconductor laser element 1 is separated into pieces, the light shielding groove 43 is separated from the end face of the waveguide 31 by 10 μm or more in the longitudinal direction of the waveguide 31.). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Raring to utilize a spacing of 10um or more from the end face as taught by Kodama in order to provide distance from a cleaving groove and improve the resonator end face (note Raring uses cleaved facets, [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2014/0353705 teaches forming cavity sections fully within the substrate.

The Examiner refers the Applicant to the included PTO-892 which includes a list of related art.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828